[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The guardian ad litem, Attorney Sue A. Cousineau, (guardian) moves that the parties be ordered to pay to her a retainer for her fees as a guardian in the amount of $2,000.00. Upon a review of the financial affidavit and consideration of argument by counsel, the court is of the opinion that the guardian should be paid a retainer of $2,000.00 and that the plaintiff Cheryl Laspina-Williams and the defendant, Lisa Laspina-Williams should each be responsible for one-half of the retainer as well as the actual fees charged by the guardian.
The court orders each of the parties to pay to the guardian $1,000.00 in four weekly installments of $250.00 commencing March 20, 2000.
Berdon, CT Page 4612
Judge Trial Referee